Citation Nr: 0215689	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active qualifying service in the United 
States Armed Forces in the Far East (USAFFE) from September 
1941 to October 1942 and from May 1945 to June 1946.  He was 
a prisoner of war (POW) of the Japanese Government from April 
1942 to October 1942.  He died in December 1972.  The 
appellant is claiming benefits as the widow of the veteran.

This appeal arose from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
determined that she had no legal entitlement to accrued 
benefits.  The appellant timely filed notice of disagreement 
as to both claims.  In an August 2000 letter the appellant 
was informed of the RO's determinations, and she was also 
advised that she had no basic entitlement to non-service-
connected death pension.  In September 2000 the RO issued a 
statement of the case (SOC) only as to the issue of service 
connection for the cause of the veteran's death.  The 
appellant timely filed a VA Form 9, substantive appeal, which 
addressed only the issue listed in the SOC, (i.e., service 
connection for the cause of the veteran's death).  

In a February 2001 letter to the appellant, the RO informed 
her of the newly enacted Veterans Claims Assistance Act 
(VCAA).  See infra.  In addition, she was informed that, 
because her claim for service-connected death benefits had 
been denied as not well-grounded, her claim would be reviewed 
under the new law.  

In a March 2001 SOC, the RO determined that the appellant had 
no legal entitlement to a non-service-connected death pension 
or accrued benefits.  She was informed by letter dated that 
same day that, if she had decided to continue her appeal as 
to these issues, she would have to file a formal appeal.  
There has been no substantive appeal filed as to the issues 
of non-service-connected death pension and/or accrued 
benefits.  Therefore these issues are not before the Board 
for appellate consideration at this time.

The appellant failed to appear at a hearing before a Hearing 
Officer at the RO in  June 2001, which action constituted a 
withdrawal of her previous request for a hearing.  38 C.F.R. 
20.702(d) (2002).


FINDINGS OF FACT

1.  The veteran died in December 1972.  According to the 
death certificate, the cause of his death was respiratory 
failure due to bronchogenic carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of shrapnel wounds of the right 
and left thighs with injury to muscle group XIII, and scars 
as a result of shrapnel wound of the right leg.

3.  The medical evidence of record indicates that 
bronchogenic carcinoma was not manifested during the 
veteran's qualifying USAFFE service, and there is no evidence 
indicating that he suffered from a disease which may be 
presumed under law to have been related to his experiences as 
a POW.

4.  The evidence of record indicates that medical findings 
associated with the veteran's bronchogenic carcinoma were 
initially shown many years subsequent to USAFFE service, and 
there is no demonstrable connection between such service and 
the cause of his death.



CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1112(b), 1310, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.309(c), 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in December 1972, at the age of 55.  
According to the certification of death from the Republic of 
the Philippines, Office of the Local Civil Registrar, issued 
in January 1973, the cause of his death was respiratory 
failure due to bronchogenic carcinoma.  At the time of the 
veteran's death, he was service-connected for residuals of 
shrapnel wounds of the right and left thighs with injury to 
muscle group XIII, and scars as a result of shrapnel wound of 
the right leg, each with an assignment of a zero percent 
evaluation.  There were no other service-connected 
disabilities.

The veteran had recognized service in the USAFFE from 
September 1941 to October 1942 and from May 1945 to June 
1946.  He was a prisoner of war (POW) of the Japanese 
Government from April 1942 to October 1942.  Available 
service medical records are negative for complaints or 
treatment of bronchogenic carcinoma or any type of 
respiratory disorder.  In November 1945 the veteran underwent 
a processing examination, which was essentially normal.  
Specifically, the examination report showed findings with 
respect to the lungs, including X-ray and laboratory results, 
to be normal.  The veteran was found to be fit for service.

The claims folder contains a post-service examination record 
dated in May 1948 which shows the veteran's lungs were 
normal, there were no abnormalities of his ear, nose, or 
throat, and a chest X-ray showed a healthy chest.

In February 1967 the veteran filed an informal claim of 
entitlement to service connection for wounds he had sustained 
in combat against Japanese soldiers in April 1942.  A VA 
examination was conducted in December 1967.  At the time of 
the examination, the veteran's complaints consisted of pain 
in both thighs and in the right leg.  The examination 
included an examination of his respiratory system, which 
showed he had no cough, his chest expanded equally, and there 
were no significant findings regarding the lungs.  Expiration 
circumference was reported to be 40 inches, and the 
measurement upon inspiration was reported to be 43 inches.  A 
chest X-ray revealed findings that were essentially within 
normal limits. 

In a January 1968 rating decision, the RO granted service 
connection for residuals of shrapnel wounds of the right and 
left thighs with injury to muscle group XIII, and for scars 
as a result of shrapnel wound of the right leg.  In January 
1972 the veteran filed an informal claim for entitlement to 
service connection for residuals of dysentery, dietary 
deficiency, and beriberi, as related to his POW detainment.  
These claims were denied by the RO by rating decision dated 
in February 1972, on the bases that no such residuals were 
shown by the evidence. 

Hospitalization records from the Veterans Memorial Hospital 
show the veteran had been admitted from October 30, 1972, to 
November 8, 1972, with a diagnosis of bronchogenic carcinoma 
of the right lung.  The discharge summary indicated that the 
veteran had been admitted for the first time in October 1972 
because of right sided chest pain, back pain, and hemoptysis 
of three months' duration, which was associated with a 
productive cough, marked weight loss, and anorexia.  It was 
noted that he was worked up along the line of bronchogenic 
carcinoma.  However, a bronchoscopy and other examinations to 
establish the definite diagnosis were not done because the 
veteran had decided to go home and was therefore discharged 
in November 1972. 

In May 2000, the appellant submitted an Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child (VA Form 
21-534).  In August 2000 the appellant's claim for service 
connection for the cause of the veteran's death was denied, 
as not well grounded.  Entitlement to payment of accrued 
benefits was also denied.  The appellant timely filed notice 
of disagreement as to both issues.  In September 2000 the RO 
issued an SOC only as to the issue of service connection for 
the cause of the veteran's death.  In her substantive appeal, 
the appellant addressed only the issue listed on the SOC.

In February 2001 the RO notified the appellant that the VCAA 
had been signed into law, and because her claim for service-
connected death benefits had been denied as not well 
grounded, the law required them to review her claim.  In 
March 2001 the RO issued an SOC wherein it determined that 
the appellant had no legal entitlement to non-service-
connected death pension or accrued benefits.  The appellant 
was informed that she would need to file a formal appeal (VA 
Form 9 or equivalent) if she wished to continue her appeal as 
to these issues.  The appellant did not file an appeal as to 
these issues, and the RO's determination became final under 
the law.

The appellant indicated on a VA Form 21-4142 (Authorization 
and Consent to Release Information to the VA), dated in April 
2001, that the veteran had been confined from November 1972 
to December 1972 at the Milagros District Hospital, where he 
died, and his bronchogenic carcinoma had been diagnosed as 
one of the proximate results of his military service.  She 
submitted a medical certificate signed by O. Caballero, M.D., 
Chief of Milagros District Hospital, which showed that the 
veteran had been confined to that hospital from November 27, 
1972, to December 4, 1972, with a diagnosis of bronchogenic 
carcinoma.

In May 2001 Dr. Caballero reported that the complete clinical 
records pertaining to treatment of the veteran were no longer 
available because a "super typhoon" in 1980 had caused 
flooding which damaged hospital records.  However, the doctor 
stated that pertinent portions of a logbook, which was 
spared, contained records of the veteran's admission in 
November 1972 to December 1972, when he died, with a final 
diagnosis of bronchogenic carcinoma.

In June 2001 the RO received a copy of a medical 
certification from the Veterans Memorial Medical Center which 
certified that the veteran had been confined to that facility 
from October 30, 1972, to November 8, 1972, with a diagnosis 
of bronchogenic carcinoma of the right lung.

In January 2002 the RO re-adjudicated the issue of 
entitlement to service connection for the cause of the 
veteran's death on the merits of the claim, and denial of the 
claim was continued.  

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested service connection for the cause 
of the veteran's death.  Before addressing this issue, the 
Board notes that, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  In this case, the RO determined that 
such an opinion was not needed to adjudicate the appellant's 
case, and the Board also finds nothing in the record that 
would necessitate obtaining an opinion prior to consideration 
of the claims on appeal.  

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed SOC, and 
supplemental SOC (SSOC), issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate her claim.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), VAOPGCPREC 
16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in a letter to 
the appellant dated in February 2001 and in a January 2002 
SSOC, the RO advised the appellant of the VCAA and the new 
duty-to-assist regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed to substantiate her claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C. § 5103).  Likewise, it appears that all obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding her claim for service connection for the cause of 
the veteran's death.

The Board notes that, although the RO initially adjudicated 
and denied the appellant's claim on the basis that it was not 
well grounded, it subsequently adjudicated her claim on the 
merits pursuant to the VCAA, and therefore there is no 
prejudice to the appellant in that regard.  See Bernard, 
supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001); VCAA § 4, 114 Stat. 2096, 2098-99 (codified as 
amended at 38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that [an appellant] need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail.  The Court has also stated, "It is 
clear that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion - Service Connection for Cause of Death

The appellant essentially contends that service connection 
for the veteran's cause of death should be granted because 
the disease that caused his death, bronchogenic carcinoma, 
was a result of his military service .

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999). 

In reviewing the evidence of record, the Board notes that the 
veteran was wounded in action in April 1942 and sustained 
shrapnel wounds on both thighs and in the right leg.  He was 
subsequently granted service connection for the disabilities 
of both thighs and scars of the right leg.  However, a 
medical examination conducted in 1945 is devoid of any 
findings of a respiratory disorder.  As noted above, the 
examination report showed the veteran's lungs, including X-
ray and laboratory results, were normal.  Furthermore, nearly 
two years after his separation from active service, in 1948, 
examination revealed normal lungs, a healthy chest, and no 
abnormalities of his ears, nose, or throat.  On VA 
examination in December 1967 he complained of pain in both 
thighs and in the right leg.  There were no complaints 
regarding his respiratory system.  In fact, examination of 
the respiratory system was essentially normal. 

There is no evidence that any chronic disease was shown to 
have begun in service or to have been aggravated by service.  
See 38 C.F.R. § 3.303.  Furthermore, there is no indication 
that the veteran had bronchogenic carcinoma that was related 
to service.  In fact, the Board notes that the first mention 
in the medical records of bronchogenic carcinoma was in 1972.  
This represents a period of more than twenty-five years in 
which the records do not reflect any treatment for a disorder 
of the respiratory system.  Nor is there any allegation or 
medical evidence of any continuity of symptomatology from 
service to the date of death.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3)(4).

The veteran was service-connected for residuals of shrapnel 
wounds of the right and left thighs and scar of the right leg 
at the time of his death and each disability was rated as 
zero percent disabling.  He died from respiratory failure due 
to bronchogenic carcinoma.  There is no medical evidence in 
the record before the Board that the residuals of the 
shrapnel wound of the right and left thighs and scar of the 
right leg were the immediate or underlying cause of the 
veteran's death, or that any of those disabilities were 
contributory causes, i.e., that there were causal 
connections.  Nor has medical evidence been submitted to 
relate the veteran's death to service by any other means.

Service records verify that the veteran was a POW from April 
1942 to October 1942.  If a veteran is a former POW and, as 
such, was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2002).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

The evidence of records shows that the veteran filed a claim 
of entitlement to service connection for residuals of 
dysentery, dietary deficiency, and beriberi in January 1972 
(nearly 30 years following his release as a POW), due to his 
POW internment.  His processing affidavit in March 1946 noted 
only that malaria had been incurred in August 1942.  There is 
no medical evidence which shows findings associated with 
dysentery, dietary deficiency, or beriberi.  The RO denied 
his claims, as the claimed disorders were not shown by the 
evidence.

Furthermore, the Board notes that the presumptive POW 
provisions are not for application in this instance because 
bronchogenic carcinoma is not among those disorders listed 
under 38 C.F.R. § 3.309(c).  Therefore, service connection 
may not be granted for that disorder on a presumptive basis.

As earlier noted, the appellant contends that, during the 
veteran's confinement at the Milagros District Hospital in 
1972, his bronchogenic carcinoma had been diagnosed as one of 
the proximate results of his military service.  The records 
in the claims folder from the Milagros District Hospital do 
not show any such diagnosis.  The only evidence of record of 
a relationship between the cause of the veteran's death and 
service is the appellant's own opinion.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his experience during his periods of 
military service.  Nevertheless, in this case, the appellant 
has not been shown to have the professional expertise 
necessary to provide meaningful and probative evidence 
regarding the causal relationship between the veteran's death 
and his active military service.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to 
cause the veteran's death, and there is no indication that 
such evidence exists.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

